Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       DETAILED ACTION

1.This action is response to application filed on 03/09/2021. Claims 24-43 are pending.
2. Acknowledgment is made of applicant's amendments to the specification filed on 03/09/2021. 
                               Allowable Subject Matter
3. With respect to claims 24 and 35, those constructed and read in view of descriptions provided in the specification, there is no prior arts of record (particular, U.S. 20070244966 to Stoyanov et al. (hereinafter "Stoyanov’4966"), and U.S. 20130138758 to Cohen et al. (hereafter, “Cohen’8758”)), singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole. However, claims 24 and 35 are not in allowance condition yet because of existing double patenting issue in those claims. 
4. For claim 24, Stoyanov’4966 teaches a system for establishing and utilizing terminal server dynamic virtual channels. A terminal server sends a new channel request. A client receives the new channel request and forwards the new channel request to a listener for a plug-in. The listener creates an instance of the client side plug-in and sends a channel accept to the terminal server. The terminal server receives the channel accept and creates an instance  does not teach a virtualization server receive, from a client workstation, first instructions to establish a first claim 35.

                                    Double patenting

5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 24-28, 30-32 and 35-39, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10-12 of U.S. Patent No. U.S. 10972550. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for virtualizing for passenger processing. 
Claims 24-28, 30-32 and 35-39, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10-12 of U.S. Patent No. U.S. 10455027. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for virtualizing for passenger processing. 

	
The current application 17196911
U.S. Patent No. 10972550
Explanation
24.A virtualization system for passenger processing, comprising: 







a virtualization server configured to: receive, from a client workstation, first instructions to establish a first communication channel between a virtualization client running on the client workstation and a virtualized application hosted by the virtualization server; 

a peripherals server configured to: receive, from the client workstation, second instructions to establish a second communication channel between the peripherals client running on the client workstation and a peripherals manager hosted by the virtualization server;



          receive, by the virtualized application from the virtualization client using the first communication channel, a device instruction for a peripheral device coupled to a peripherals client running on the client workstation; 


              receive, by the peripherals manager from the virtualization server, the device instruction for the peripheral device; and   provide, to the peripherals client using the second communication channel, the device instruction.



25.The virtualization system of claim 24, wherein the virtualized application is a containerized application.

26.The virtualization system of claim 24, wherein the peripherals server is located within an airport.

27.The virtualization system of claim 24, wherein the virtualized application is communicatively coupled to the peripherals manager by an emulated serial COM port, USB port, or parallel port.


28.The virtualization system of claim 24, wherein the virtualized application is communicatively coupled to the peripherals manager 





31.The virtualization system of claim 24, wherein the peripherals manager is configured to share the peripheral device between the client workstation and another device.

32.The virtualization system of claim 31, wherein at least one of the client workstation or the other device is a mobile device.

30. The virtualization system of claim 24, wherein: the peripherals server is further configured to 










Current Application 17196911











a virtualization server configured to: receive, from a client workstation, first instructions to establish a first communication channel between a virtualization client running on the client workstation and a virtualized application hosted by the virtualization server; 



            a peripherals server configured to: receive, from the client workstation, second instructions to establish a second communication channel between the peripherals client running on the client workstation and a peripherals manager hosted by the virtualization server; 






receive, by the peripherals manager from the virtualization server, the device instruction for the peripheral device; and provide, to the peripherals client using the second communication channel, the device instruction.




25.The virtualization system of claim 24, wherein the virtualized application is a containerized application.

26.The virtualization system of claim 24, wherein the peripherals server is located within an airport.





28.The virtualization system of claim 24, wherein the virtualized application is communicatively coupled to the peripherals manager through a CUPPS application programming interface.

30. The virtualization system of claim 24, wherein: the peripherals server is further configured to receive a list of available peripheral devices including the peripheral 





31.The virtualization system of claim 24, wherein the peripherals manager is configured to share the peripheral device between the client workstation and another device.
32.The virtualization system of claim 31, wherein at least one of the 



      establishing, by a virtualization client running on the client workstation, a first communication channel for virtualization with a virtualized application hosted on a remote virtualization server; 



    establishing, by a peripherals client running on the client workstation and distinct from the virtualization client, a second communication channel for peripherals management with a peripherals manager hosted on a peripherals server; 
     

      sending, by the virtualization client running on the client workstation to the virtualized application hosted on the remote virtualization server and using the first communication channel, an instruction received from the remote virtualization server for the peripheral device; 
         receiving, by the peripherals client running on the client workstation from the peripherals manager hosted on the peripherals server, the instruction for the peripheral device; and
     
       providing, by the peripherals client running on the client 
5. The client workstation of claim 1, wherein the virtualized application is a containerized application.

6. The client workstation of claim 1, wherein the peripherals server is located within an airport.
7. The client workstation of claim 1, wherein the virtualized application hosted on the remote virtualization server is communicatively coupled to the peripherals manager hosted on the peripherals server by an emulated serial COM port, USB port, or parallel port.
8. The client workstation of claim 7, wherein the virtualized 

11. The client workstation of claim 1, wherein the client workstation is configured to share the peripheral device between the client workstation and another device.      
12. The client workstation of claim 11, wherein at least one of the client workstation or the other device is a mobile device.


10. The client workstation of claim 1, the operations further 


U.S. 10455027


1.A client workstation inside an airport within a system for airport passenger processing, comprising: 
at least one processor; and a non-transitory memory containing instructions that, when executed by the at least one processor, cause the client workstation to perform operations comprising: 
establishing, by a virtualization client running on the client workstation, a first communication channel for virtualization with a virtualized application hosted on a virtualization server outside the airport; 



          establishing, by a peripherals client running on the client workstation and distinct from the virtualization client, a second communication channel for peripherals management with a peripherals manager hosted on a peripherals server; 

coupling a peripheral device inside the airport to the peripherals client running on the client workstation; 



5. The client workstation of claim 1, wherein the virtualized application is a containerized application.
6. The client workstation of claim 1, wherein the peripherals server is located within the airport.

8. The client workstation of claim 7, wherein the virtualized application hosted on the virtualization server is communicatively coupled to the peripherals manager hosted on the peripherals server through a CUPPS application programming interface.
10. The client workstation of claim 1, the operations further comprising: sending, by the peripherals client running on the 
11. The client workstation of claim 1, wherein the client workstation is configured to share the peripheral device between the client workstation and another device.















Similar remarks apply to the instant claims 35-39, 41.                              
                                                  Conclusions
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452